DISMISS; and Opinion Filed December 11, 2017.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-01373-CV

                   IN RE WILLIAM THOMAS NICHOLAS, JR., Relator

                 Original Proceeding from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F96-51486-VI

                             MEMORANDUM OPINION
                        Before Justices Lang-Miers, Myers, and Boatright
                                  Opinion by Justice Boatright
        In this original proceeding, relator seeks a writ of mandamus directing the trial court to

vacate the judgment on relator’s 1998 final felony conviction. Only the Texas Court of Criminal

Appeals has jurisdiction in final, post-conviction felony proceedings. TEX. CODE CRIM. PROC.

ANN. art. 11.07(3) (West 2015).        Accordingly, we dismiss this proceeding for want of

jurisdiction.

                                                   /Jason Boatright/
                                                   JASON BOATRIGHT
                                                   JUSTICE


171373F.P05